EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement"), executed and effective May 17,
2010, by and between SPINE PAIN MANAGEMENT, INC., a Delaware corporation (the
"Company"), and WILLIAM F. DONOVAN, M.D., an individual ("Employee").


W I T N E S S E T H:


WHEREAS, Employee currently serves as the Company’s Chief Executive Officer
under an Employee Agreement and offer letter entered into on or about February
28, 2009 (collectively, the “Prior Employment Agreement”);


WHEREAS, the Company and Employee desire to enter into this Agreement to replace
and supersede, in its entirety, the Prior Employment Agreement;


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Employment.  Company hereby employs Employee and Employee hereby
accepts employment with Company upon the terms and conditions hereinafter set
forth.


2.           Duties.  Subject to the power of the Board of Directors of Company
to elect and remove officers, Employee will serve the Company as its Chief
Executive Officer and President and will faithfully and diligently perform the
services and functions relating to such office or otherwise reasonably incident
to such office, provided that all such services and functions will be reasonable
and within Employee's area of expertise.  Employee will, during the term of this
Agreement (or any extension thereof), devote his time, attention and skills and
best efforts to the promotion of the business of Company.  The foregoing will
not be construed as preventing Employee from being employed by or making
investments in other businesses or enterprises provided that (a) Employee agrees
not to become engaged in any other business activity that interferes with his
ability to discharge his duties and responsibilities to Company and (b) Employee
does not violate any other provision of this Agreement.


3.           Term.  Subject to the terms and conditions hereof, the term of
employment of Employee will end on May 1, 2012, unless earlier terminated by
either party pursuant to the terms hereof.  The term of this Agreement is
referred to herein as the "Term."


 
4.
Compensation  and  Benefits  During  the  Employment  Term.



 
(a)
Salary.   At such time as funds become available, the Board of Directors of the
Company may, in its sole discretion, approve the payment of an annual base
salary of $100,000.00 to Employee, after a review of Employee's performance of
his duties hereunder.

 
 
(b)
Bonus.  The Company will transfer to Employee 1,000,000 restricted shares of
common stock of the Company if Employee is employed by the Company under this
Agreement on June 30 of the calendar year in which the Company achieves an
annual fully diluted earning per share of at least $0.01 as reflected in the
audited financial statements filed with an annual report on Form 10-K filed with
the Securities and Exchange Commission.  Further, at the sole discretion of the
Board of Directors of the Company, it may from time to time grant other
performance bonuses to Employee.

 
Employment Agreement - Page 1

--------------------------------------------------------------------------------


 
5.           Confidentiality, Intellectual Property and Non-Competition.


 
(a)
Confidentiality. In the course of the performance of Employee's duties
hereunder, Employee recognizes and acknowledges that Employee may have access to
certain confidential and proprietary information of Company or any of its
affiliates.  Without the prior written consent of Company, Employee shall not
disclose any such confidential or proprietary information to any person or firm,
corporation, association, or other entity for any reason or purpose whatsoever,
and shall not use such information, directly or indirectly, for Employee's own
behalf or on behalf of any other party.  Employee agrees and affirms that all
such information is the sole property of Company and that at the termination
and/or expiration of this Agreement, at Company's written request, Employee
shall promptly return to Company any and all such information so requested by
Company.



The provisions of this Section 5 shall not, however, prohibit Employee from
disclosing to others or using in any manner information that:


 
(i)
has been published or has become part of the public domain other than by acts,
omissions or fault of Employee;



 
(ii)
has been furnished or made known to Employee by third parties (other than those
acting directly or indirectly for or on behalf of Employee) as a matter of legal
right without restriction on its use or disclosure;



 
(iii)
was in the possession of Employee prior to obtaining such information from
Company in connection with the performance of this Agreement; or
       
(iv)
is required to be disclosed by law.

 
 
(b)
Non-Competition.  Employee agrees that during the Term of this Agreement he will
not, for himself, on behalf of, or in conjunction with any person, firm,
corporation or entity, either as principal, employee, shareholder, member,
director, partner, consultant, owner or part-owner of any corporation,
partnership or any other type of business entity, directly or indirectly, own,
manage, operate, control, be employed by, participate in, or be connected in any
manner with the ownership, management, operation, or control of any business
similar to or competitive with the business presently conducted by the Company
of delivering turnkey solutions to spine surgeons and orthopedic surgeons for
necessary and appropriate treatment for musculo-skeletal spine injuries,
anywhere in the United States.

 
Employment Agreement - Page 2

--------------------------------------------------------------------------------


 
During the Term of this Agreement, Employee agrees not to hire, solicit or
attempt to solicit for employment by Employee, individually, or any company to
which he may be involved (other than the Company or an entity affiliated with
the Company), either directly or indirectly, any party who is an employee or
independent contractor of the Company or any entity which is affiliated with the
Company, or any person who was an employee or independent contractor of the
Company or any entity which is affiliated with the Company.


Employee acknowledges that he has carefully read and considered all provisions
of this Agreement and agrees that:


 
(i)
Due to the nature of the Company's business, the foregoing covenants place no
greater restraint upon Employee than is reasonably necessary to protect the
business and goodwill of the Company;



 
(ii)
These covenants protect the legitimate interests of the Company and do not serve
solely to limit the Company's future competition;
       
(iii)
This Agreement is not an invalid or unreasonable restraint of trade;



 
(iv)
A breach of these covenants by Employee would cause irreparable damage to the
Company;



 
(v)
These covenants are reasonable in scope and are reasonably necessary to protect
the Company's business and goodwill which the Company has established through
its own expense and effort; and
       
(vi)
The signing of this Agreement is necessary as part of the consummation of the
transactions described in the preamble.



6.           Indemnification.  The Corporation shall to the full extent
permitted by law or as set forth in the Certificate of Incorporation and the
Bylaws of the Company, indemnify, defend and hold harmless Employee from and
against any and all claims, demands, liabilities, damages, loses and expenses
(including reasonable attorney's fees, court costs and disbursements) arising
out of the performance by him of his duties hereunder except in the case of his
willful misconduct.


7.           Termination for Cause.  The Company may terminate this Agreement at
any time because of (i) Employee's material breach of any term of the Agreement,
(ii) the determination by the Board of Directors in the exercise of its
reasonable judgment that Employee has committed an act or acts constituting a
felony or other crime involving moral turpitude, dishonesty or theft or fraud;
or (iii) Employee's gross negligence in the performance of his duties hereunder,
provided, in each case, however, that the Company shall not terminate this
Agreement pursuant to this Section 7 unless the Company shall first have
delivered  to  the Employee, a notice which specifically identifies such breach
or misconduct and the Employee shall not have cured the same within fifteen (15)
days after receipt of such notice.
 
Employment Agreement - Page 3

--------------------------------------------------------------------------------



 
8.           Waiver of Breach.  The waiver by any party hereto of a breach of
any provision of this Agreement will not operate or be construed as a waiver of
any subsequent breach by any party.


9.           Costs.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party will be entitled
to reasonable attorney's fees, costs and necessary disbursements in addition to
any other relief to which he or it may be entitled.


10.           Notices.  Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other will be deemed to have been duly given if given in writing and personally
delivered or within two days if sent by mail, registered or certified, postage
prepaid with return receipt requested, as follows:


If to Company:
Spine Pain Management, Inc.
 
5225 Katy Freeway, #600
 
Houston, Texas 77007
 
Attention: William F. Donovan, M.D.
   
If to Employee:
William F. Donovan, M.D.
 
5225 Katy Freeway, #600
 
Houston, Texas 77007



Notices delivered personally will be deemed communicated as of actual receipt.


11.           Entire Agreement.  This Agreement and the agreements contemplated
hereby constitute the entire agreement of the parties regarding the subject
matter hereof, and supersede all prior agreements and understanding, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.


12.           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
this Agreement, such provision will be fully severable and this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.  Furthermore, in lieu of
such illegal, invalid or unenforceable provision there will be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.


13.           Arbitration.  If a dispute should arise regarding this Agreement
the parties agree that all claims, disputes, controversies, differences or other
matters in question arising out of this relationship shall be settled finally,
completely and conclusively by arbitration in Houston, Texas in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (the
"Rules").  The governing law of this Agreement shall be the substantive law of
the State of Texas, without giving effect to conflict of laws.  A decision of
the arbitrator shall be final, conclusive and binding on the Company and
Employee.  Any arbitration held in accordance with this paragraph shall be
private and confidential and no person shall be entitled to attend the hearings
except the arbitrator, Employee, Employee's attorneys, a representative of the
Company, the Company's attorneys, and advisors to or witnesses for any party.
The matters submitted to arbitration, the hearings and proceedings and the
arbitration award shall be kept and maintained in the strictest confidence by
Employee and the Company and shall not be discussed, disclosed or communicated
to any persons except as may be required for the preparation of expert
testimony.  On request of any party, the record of the proceeding shall be
sealed and may not be disclosed except insofar, and only insofar, as may be
necessary to enforce the award of the arbitrator and any judgment enforcing an
award.  The prevailing party shall be entitled to recover reasonable and
necessary attorneys' fees and costs from the non-prevailing party and the
determination of such fees and costs and the award thereof shall be included in
the claims to be resolved by the arbitrator hereunder.
 
Employment Agreement - Page 4

--------------------------------------------------------------------------------



 
14.           Captions.  The captions in this Agreement are for convenience of
reference only and will not limit or otherwise affect any of the terms or
provisions hereof.


15.           Gender and Number.  When the context requires, the gender of all
words used herein will include the masculine, feminine and neuter and the number
of all words will include the singular and plural.


  16.           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.






[Remainder of page intentionally left blank.  Signature page follows.]
 
 
 
 
 
Employment Agreement - Page 5

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the day and year first above written.



 
COMPANY:
         
SPINE PAIN MANAGEMENT, INC.
             
 
By:   /s/ Richard Specht                                       
         
Printed Name: Richard Specht                            
         
Title:    Director                                                     
             
EMPLOYEE:
             
 
By:  /s/ William F. Donovan, M.D.                    
   
William F. Donovan, M.D., Individually 



 
 
Employment Agreement - Page 6

--------------------------------------------------------------------------------


 